Title: Gibson & Jefferson to Thomas Jefferson, 30 January 1812
From: Gibson & Jefferson
To: Jefferson, Thomas


          
                  Sir 
                   
                     Richmond 
                     30th Jany 1812.
          
		  
		  
		   
		   
		   
		  
		  Your letter of the 5th Inst relative to your crops of flour and Tobacco, we observe was replied to by Mr Ligon on the 9th: we regret we did not sooner notice the quotations he gave you of the prices of the latter as we do not
			 consider them applicable to such a crop as yours, but merely for small crops or pic 
                  scattering Hhds picked up at the Warehouses, we should have no doubt of obtaining your limits provided the quality has not been overrated, some small select parcels have been sold at $7 which is the highest we have yet heard of, it will be very material to have it down as soon as possible, as every one is anxious to make immediate shipments—
		  
		   
		  You must have misunderstood the information given to you by Mr Jefferson as to the price at which your crop sold last year in this place—it was shipp’d by Mr Rutherfoord and Mr Mutter who bought it of Mr Harrison in a parcel of 200 Hhds at 9$—
		  
          We are with respect
          Sir Your obt Servts—
                  Gibson & Jefferson
        